Hooker, J.
The complainant is the owner of lots 11 and 12, of block 118, of the village of St. Johns. Notice being served upon him to remove his fence upon the north side of said lots, upon the claim that it encroached upon Gibbs street, he filed the bill in this case to restrain the authorities of the village from interfering with the fence *573and trees gpon the premises, and from molesting a sidewalk which he had built within the boundaries of said street, but not where the same had been directed to be laid. The circuit judge dismissed the bill.
We think the decree of the circuit court was right. The brief of complainant’s counsel concedes that the proof does not establish the possession by complainant which is alleged in the bill of complaint,1 and that but two questions remain, viz.: (1) The exact location of the north boundary line of complainant’s lot; (2) the length of time that G-ibbs street had been laid out, opened, and traveled as a public highway.
The proof shows that the lots were purchased by the complainant about 15 years ago, and that he fenced them later, where he thought the line was, and that he did not intend to encroach on the street. It appears to our satisfaction that the fence was not built upon the true line, but encroached upon the street as laid out. It is also clear that Gibbs street has been laid out and traveled for about 30 years. As complainant’s deed does not cover the premises in dispute, and adverse possession, upon which the bill seems to have been founded, is not shown, no reason appears why complainant should be granted relief. His brief says that—
“ The defendant seems to be undertaking to widen the street in this manner in order to avoid the allowance of damages to the adjacent owners, as the legal way contemplates.”
' On the other hand, it may be justly said that the complainant commenced this proceeding to wring from the public damages for taking ground to which, to say the least, he has no title, either by grant or possession.
It is contended by counsel for defendant that the statute *574(How. Stat. § 1371 et seq.) provides a method#of settling such controversies as this in an action therein prescribed, and that the evidence does not indicate an intention upon the part of the authorities to attempt to disturb the possession of the complainant without giving him an opportunity of defending his rights under such statute, if he should care to assert them, as provided in section 1373. Township of Lebanon v. Burch, 78 Mich. 641. Counsel for the. defendant claims that the statute mentioned applies to the village of St. Johns, citing its charter (Laws of 1867, vol. 2, p. 137, § 3), giving the power to the board of trustees to proceed under the general law applicable to townships, — which does not seem to be disputed, — and asks that this question be passed upon; but we prefer to leave it undetermined, as no argument is made, or authority, beyond the statute, cited, by either party.
The decree of the circuit court will be affirmed, with costs.
The other Justices concurred.

 The bill alleges an undisputed possession of the premises in question for upwards of 15 years.